DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.
Applicant's election with traverse of Group I, claims 16-27, in the reply filed on 1/31/22 is acknowledged.  The traversal is on the ground(s) that the common technical feature found between the two groups of inventions is a special technical feature.  This is not found persuasive because, as described below and in the Restriction requirement of 12/7/21, Koole teaches the common technical feature. Koole teaches a multilayer film comprising a substrate (wherein the color conversion film may be applied directly to an underlying LED or light source [0150]; but also see [0031], wherein the matrix for the quantum dot layer in a first luminescent layer may be considered to be the substrate layer), a first luminescent layer (e.g., [0140], Fig. 2C), and a second luminescent layer (corresponding to the claimed confining layer, see Fig. 2C, [0099], [0136]). Koole fails to specifically teach that there is hydrotalcite in the second luminescent layer. However, Koole teaches that the second luminescent layer may include quantum dots or particles similar to that of the first luminescent layer ([0099] – [0101]) and teaches that hydrotalcite is a useful material into which the quantum dots may be embedded ([0040] 
Applicant further argues that it would not be a serious burden on the Examiner to examine both inventions described in the Election Requirement. The present application is a national stage application filed under 35 U.S.C. 371. U.S. national stage applications (which entered the national stage from international applications after compliance with 35 U.S.C. 371) are subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499 (effective May 1, 1993)” (see MPEP 1896 (IV)). Therefore, MPEP §803 does not apply to national stage applications. An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (please see 37 CFR 1.475  and MPEP 1850).	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 17, 19, and 21, it is unclear whether the substrate layer in claim 16 is the same as the polyvinyl alcohol substrate of claim 17. The polyvinyl alcohol substrate of claim 17 will be interpreted to mean a different layer than the “substrate layer” of claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
Claims 16, 17, 20, 21, and 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koole et al. (US. 2016/0084476, “Koole”).
Regarding claim 16, Koole teaches a multilayer film comprising a substrate (wherein the color conversion film may be applied directly to an underlying LED or light source [0105], [0150], [0166]), a first luminescent layer (e.g., [0140], Fig. 2C), and a second luminescent layer (corresponding to the claimed confining layer, see Fig. 2C, [0099], [0136]).	Koole fails to specifically teach that there is hydrotalcite in the second luminescent layer. However, Koole teaches that the second luminescent layer may include quantum dots or particles similar to that of the first luminescent layer ([0099] – [0101]) and teaches that hydrotalcite is a useful material into which the quantum dots may be embedded ([0040] [0041]). Therefore, the inclusion of hydrotalcite in the second luminescent layer would have been obvious to the ordinarily skilled artisan at the time of filing in order to effectively use quantum dots as the luminescent material in the layer ([0040] - [0043]).
Regarding claim 17, Koole additionally teaches that the first luminescent layer may contain quantum dots embedded in a polyvinyl alcohol substrate ([0031], Fig. 2C, [0032] – [0037]).
Regarding claims 20 and 21, Koole additionally teaches that the second luminescent layer (corresponding to the confining layer) may be in contact with the substrate layer (i.e., either the first luminescent layer or the underlying light source substrate layer (see Figs. 2C, 2D, [0148] - [0150], [0031]).
Regarding claims 23 and 24, Koole additionally teaches that the color conversion film is capable of emitting light when illuminated by a light emitting element (e.g., [0012], [0031], [0036], [0037], [0148]) and that the light source may be an LED (e.g., [0105]).
Regarding claim 25 - 27, Koole additionally teaches a liquid crystal display panel ([0113]) including a backlight comprising the color conversion layers described above ([0116], [0112]).

Claims 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koole as applied to claims 16 and 17, above, and further in view of Coe-Sullivan et al. (US 2010/0283036, “Coe-Sullivan”).
Regarding claims 18 and 19, while Koole teaches first and second luminescent layers (e.g., [0136]), Koole fails to specifically teach that the functional layer comprises a plurality of quantum dot material layers and a plurality of confining layers. However, in the same field of endeavor of quantum dot layers for use in color conversion materials and layers ([0003] – [0006]), Coe-Sullivan teaches to use a plurality of films in order to effectively covert lights of different wavelengths for a color conversion film ([0014], [0071], [0083] and generally, [0070] – [0085], [0091] – [0093]). It therefore would have been obvious to have alternated the layers (or provided additional layers) of Koole in order to provide more luminescent layers that could more fully convert the wavelengths of light emitted from the light-emitting element (Coe-Sullivan, [0029]). Additionally, Koole teaches that the quantum dots may have a diameter on the range of from 1 to 10 nm ([0077] – [0079]) and may have a coating thickness of 10 nm ([0029]) and thus the distance separating adjacent second luminescent layers would be on the range of from 5 to 10 nm. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 22, Koole additionally teaches that the conversion layers may be applied directly to a LED or base body or substrate ([0105], [0150], [0166]) but fails to specifically teach that this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782